SECONDARY BATTERY-USE ACTIVE MATERIAL, SECONDARY BATTERY-USE ELECTRODE, SECONDARY BATTERY, BATTERY PACK, ELECTRIC VEHICLE, ELECTRIC POWER STORAGE SYSTEM, ELECTRIC POWER TOOL, AND ELECTRONIC APPARATUS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to communication filed on 3/26/2021:
Claims 1 and 8-14 have been amended; no new matter has been entered.

Response to Arguments
Applicant's arguments filed 3/26/2021 with respect to claims 1 and 8-14 have been considered but are not persuasive.
The Applicant discloses: “Kurachi describes that the interior of primary materials is made of lithium metal oxide with composition as LixNii-yMyCte. Kurachi further describes that M is manganese, where the range of range of y is between 0 to 0.5. However, Kurachi does not describe Li1+a(MnbCocNi1-b-c)1-aMdO2-e where the range of b is greater than or equal to 0.5, and less than 0.7.”
However, Shizuka does teach 0.5<b<0.7 in paragraphs 0362-0364 and further in examples 1-3.
In regards to Applicant’s arguments with Sodemann, Watanabe, and Ishihara providing hindsight reasoning, the Examiner respectfully traverses. First, the Applicant provides no explanation as for where the hindsight actually occurs and second, the Examiner provides motivation for combining with all three references as disclosed in previous Action.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-9, 14, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurachi (US 2004/0265693 A1) and Shizuka et al. (US 2009/0104530 A1) and further in view of Fujikawa (US 2007/0178376 A1). 
Regarding claims 1, 7-9, and 14, Kurachi teaches a secondary battery (Abstract) comprising: a cathode (Abstract); an anode (Paragraph 0039); and an electrolytic solution (Paragraph 0039), wherein the cathode includes a lithium-containing compound, the lithium-containing compound includes a plurality of lithium-containing compound particles, each lithium containing compound particle of the plurality of lithium-containing compound particles is a secondary particle (Paragraph 0031), 
 the lithium-containing compound having an average composition represented by a following Formula (1) (Claim 6),
the lithium-containing compound includes a central section and a surface section (Abstract discloses a surface and interior section of the lithium oxide compound)
a molar ratio b1 of manganese (Mn) in the surface section is larger than a molar ratio b2 of Mn in the central section, a molar ratio 1+al of lithium (Li) in the surface section of the secondary particles is smaller than a molar ratio 1+a2 of Li in the central section of the secondary particles, wherein a ratio between the molar ratio b1 of Mn and the molar ratio b2 of Mn satisfies 1<b1/b2<1.4 (Paragraph 0029 discloses the surface portion of the primary particles has a structure in which at least some of the lithium sites in the crystal structure that makes up the interior are occupied by another element, such as manganese. Therefore, the surface section will have a larger concentration of Mn and smaller concentration of Li. Further, claim 1 discloses that the concentration of lithium at the surface portion of the primary particles is no more than 50% and claim 6 discloses that the molar amount of Li in the interior can be from 0.6-1.2. For simplicity, assume the molar amount of Li in the interior is 1. Following this, the molar amount of Li in the surface can be 0.5. The molar amount of Mn in the interior can be from 0 to 0.5 so for simplicity, assume the molar amount is 0.5. Paragraph 0029, again, states that the surface portion of the primary particles has a structure wherein at least 10% (further, 25% and further 50%) of the lithium sites  can be replaced by another element wherein the option of that element can be Mn, in addition to Mn already being in the material (in both the interior and surface). So assuming a molar amount of 0.5 for Mn, 10, 25, and 50% then the amount of Mn in the surface can be 0.55, 0.625, and 0.75 respectively (being that 0.5 of the Li sites can be occupied so the amount of Mn + % of the amount of Li being replaced). The ratio of b1/b2 now would range from 1.1-1.5 which is within the claimed range.), and wherein the surface section extends from an uppermost surface of each of the plurality of lithium-containing compound particles to a position at a depth corresponding to 10% of a particle diameter of the corresponding lithium-containing compound particle.(Paragraph 0037)
a ratio 1+al/1+a2 between the molar ratio 1+al of Li in the surface section and the molar ratio 1+a2 of Li in the central section satisfies 0.5<1+al/1+a2<1 (Paragraph 0029 discloses that most preferably about 50% of the lithium active sites in the surface are replaced.),
Li1+a(MnbCocNi1-b-c)1-aMdO2-e (1) where M is one or more of aluminum (Al), magnesium (Mg), zirconium (Zr), titanium (Ti), banum (Ba), boron (B), silicon (Si), and iron (Fe); and a to e satisfy 0.2<a<0.25, 0.5≤b<0.7, 0≤c<1-b, 0≤d≤1, and O≤e≤1. (Claim 6 discloses LixNi1-yMyO2 wherein 0.6 ≤x≤1.2 and 0.0 ≤y≤0.5. M can consist of one or two elements such as Mn and Co or Al, Ti, or Mg.)
Kurachi discloses 0.6≤x≤1.2 which means that x can be equal to 1.2 but in between 1.2-1.25. However, this is merely an example of ranges that may not overlap but are very close. MPEP 2144.05 I: A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier"); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious).
However, Kurachi does not specifically teach at least one lithium-containing compound particle of the plurality of lithium-containing compound particles is an oxide containing lithium and transition metal elements, the transition metal elements are in a state of solid solution. Further, Kurachi does not teach Li1+a(MnbCocNi1-b-c)1-aMdO2-e (1) where M is one or more of aluminum (Al), magnesium (Mg), zirconium (Zr), titanium (Ti), banum (Ba), boron (B), silicon (Si), and iron (Fe); and a to e satisfy 0.2<a<0.25, 0.5<b<0.7
Shizuka et al. teach methods of making a lithium transition-metal based compound for use in a positive electrode material in a lithium battery (Abstract). Further, the lithium transition metal based compound comprises at least one lithium-containing compound particle of the plurality of lithium-containing compound particles is an oxide containing lithium and transition metal elements, the transition metal elements are in a state of solid solution (Paragraphs 0362-0364 and examples 5, 6, 8, 9 disclose Li/Ni/Mn/Co based cathode materials that involve Li2CO3, Ni(OH)2, Mn3O4, and CoOOH being weighed and mixed which is a solid solution. Further, paragraphs 0362-0364 teach Li1+a(MnbCocNi1-b-c)1-aMdO2-e and 0.5<b<0.7 being that Mn can be between 0.5-0.665.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kurachi with Shizuka in order to improve battery rate and output characteristics.
However, neither Kurachi nor Shizuka teach the metal-based material represented by silicon dioxide, SiOv (0.2<v<1.4).
Fujikawa discloses using SiOv for an anode material (Paragraph 0042 discloses using SiOx (0<x<2)). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Kurachi with the anode material of Fujikawa to improve energy density.ith the n time fo erein the anode contains metal-based material represented by silicon dioxide 
Regarding claim 2, Kurachi, Shizuka, and Fujikawa teach the secondary battery according to claim 1. Further, Kurachi teaches wherein the M in Formula (1) is one or more of Al, Mg, and Ti (Claim 6)
Regarding claim 6, Kurachi, Shizuka, and Fujikawa et al. teach the secondary battery according to claim 1. However, it does not teach wherein charge is performed until a voltage reaches a value equal to or larger than about 4.4V (to lithium metal).
Fujikawa discloses wherein charge is performed until a voltage reaches a value equal to or larger than about 4.4V (to lithium metal). (Paragraph 0054)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kurachi to include charge being performed until a voltage reaches a value equal to or larger than about 4.4V (to lithium metal) as disclosed by Fujikawa to prevent deterioration (Paragraph 0019)
Regarding claim 20, Kurachi, Shizuka, and Fujikawa teach the secondary battery according to claim 1. Further, Kurachi teaches wherein the molar ratio of Li gradually decreases from the central section of the secondary particle towards the surface section of the secondary particle (Paragraph 0010).

Claims 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurachi (US 2004/0265693 A1) and Shizuka et al. (US 2009/0104530 A1) and further in view of Fujikawa (US 2007/0178376 A1), and further in view of Sodemann et al. (US 2005/0031944 A1)
Regarding claims 10 and 12, Kurachi teaches a secondary battery (Abstract) comprising: a cathode (Abstract); an anode (Paragraph 0039); and an electrolytic solution (Paragraph 0039), wherein the cathode includes a lithium-containing compound, the lithium-containing compound includes a plurality of lithium-containing compound particles, each lithium containing compound particle of the plurality of lithium-containing compound particles is a secondary particle (Paragraph 0031) wherein the cathode includes a lithium-containing compound, the lithium-containing compound having an average composition represented by a following Formula (1) (Claim 6)
the lithium-containing compound includes a central section and a surface section (Abstract discloses a surface and interior section of the lithium oxide compound)
wherein the surface section extends from an uppermost surface of each of the plurality of lithium-containing compound particles to a position at a depth corresponding to 10% of a particle diameter of the corresponding lithium-containing compound particle.(Paragraph 0037)
a molar ratio b1 of manganese (Mn) in the surface section is larger than a molar ratio b2 of Mn in the central section, a molar ratio 1+al of lithium (Li) in the surface section of the secondary particles is smaller than a molar ratio 1+a2 of Li in the central section of the secondary particles, wherein a ratio between the molar ratio b1 of Mn and the molar ratio b2 of Mn satisfies 1<b1/b2<1.4 (Paragraph 0029 discloses the surface portion of the primary particles has a structure in which at least some of the lithium sites in the crystal structure that makes up the interior are occupied by another element, such as manganese. Therefore, the surface section will have a larger concentration of Mn and smaller concentration of Li. Further, claim 1 discloses that the concentration of lithium at the surface portion of the primary particles is no more than 50% and claim 6 discloses that the molar amount of Li in the interior can be from 0.6-1.2. For simplicity, assume the molar amount of Li in the interior is 1. Following this, the molar amount of Li in the surface can be 0.5. The molar amount of Mn in the interior can be from 0 to 0.5 so for simplicity, assume the molar amount is 0.5. Paragraph 0029, again, states that the surface portion of the primary particles has a structure wherein at least 10% (further, 25% and further 50%) of the lithium sites  can be replaced by another element wherein the option of that element can be Mn, in addition to Mn already being in the material (in both the interior and surface). So assuming a molar amount of 0.5 for Mn, 10, 25, and 50% then the amount of Mn in the surface can be 0.55, 0.625, and 0.75 respectively (being that 0.5 of the Li sites can be occupied so the amount of Mn + % of the amount of Li being replaced). The ratio of b1/b2 now would range from 1.1-1.5 which is within the claimed range.), and
a ratio 1+al/1+a2 between the molar ratio 1+al of Li in the surface section and the molar ratio 1+a2 of Li in the central section satisfies 0.5<1+al/1+a2<1 (Paragraph 0029 discloses that most preferably about 50% of the lithium active sites in the surface are replaced.),
Li1+a(MnbCocNi1-b-c)1-aMdO2-e (1) where M is one or more of aluminum (Al), magnesium (Mg), zirconium (Zr), titanium (Ti), banum (Ba), boron (B), silicon (Si), and iron (Fe); and a to e satisfy 0.2<a<0.25, 0.5≤b<0.7, 0≤c<1-b, 0≤d≤1, and O≤e≤1. (Claim 6 discloses LixNi1-yMyO2 wherein 0.6 ≤x≤1.2 and 0.0 ≤y≤0.5. M can consist of one or two elements such as Mn and Co or Al, Ti, or Mg.)
Kurachi discloses 0.6≤x≤1.2 which means that x can be equal to 1.2 but in between 1.2-1.25. However, this is merely an example of ranges that may not overlap but are very close. MPEP 2144.05 I: A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious).
However, Kurachi does not specifically teach at least one lithium-containing compound particle of the plurality of lithium-containing compound particles is an oxide containing lithium and transition metal elements, the transition metal elements are in a state of solid solution. Further, 1+a(MnbCocNi1-b-c)1-aMdO2-e (1) where M is one or more of aluminum (Al), magnesium (Mg), zirconium (Zr), titanium (Ti), banum (Ba), boron (B), silicon (Si), and iron (Fe); and a to e satisfy 0.2<a<0.25, 0.5<b<0.7, 0≤c<1-b, 0≤d≤1, and O≤e≤1.
Shizuka et al. teach methods of making a lithium transition-metal based compound for use in a positive electrode material in a lithium battery (Abstract). Further, the lithium transition metal based compound comprises at least one lithium-containing compound particle of the plurality of lithium-containing compound particles is an oxide containing lithium and transition metal elements, the transition metal elements are in a state of solid solution (Paragraphs 0362-0364 and examples 5, 6, 8, 9 disclose Li/Ni/Mn/Co based cathode materials that involve Li2CO3, Ni(OH)2, Mn3O4, and CoOOH being weighed and mixed which is a solid solution. Further, paragraphs 0362-0364 teach Li1+a(MnbCocNi1-b-c)1-aMdO2-e and 0.5<b<0.7 being that Mn can be between 0.5-0.665.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kurachi with Shizuka in order to improve battery rate and output characteristics.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kurachi with Shizuka in order to improve battery rate and output characteristics.
However, neither Kurachi nor Shizuka teach the metal-based material represented by silicon dioxide, SiOv (0.2<v<1.4).
Fujikawa discloses using SiOv for an anode material (Paragraph 0042 discloses using SiOx (0<x<2)). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Kurachi with the anode material of Fujikawa to improve energy density.ith the n time fo erein the anode contains metal-based material represented by silicon dioxide 
However, neither Kurachi, Shizuka nor Fujikawa teach wherein the secondary battery has a control section configured to control operation of the secondary battery to one or more electric devices; and a switch section configured to switch the operation of the secondary battery according to an instruction of the control section
Sodemann et al. teach a portable power source comprising a battery pack (Paragraph 0004) wherein the secondary battery has a control section configured to control operation of the secondary battery to one or more electric devices (Fig. 1, element 50; and a switch section configured to switch the operation of the secondary battery according to an instruction of the control section (Paragraph 0034 discloses the control unit comprises switches in the battery circuit and controls them in accordance with the operational state.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Kurachi with the control and switch section of Sodemann to maximize both system reconfigurability and reliability.

Claims 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurachi (US 2004/0265693 A1) and Shizuka et al. (US 2009/0104530 A1) and further in view of Fujikawa (US 2007/0178376 A1) and further in view of Watanabe (US 5,534,364)
Regarding claims 11 and 13, Kurachi teaches a secondary battery (Abstract) comprising: a cathode (Abstract); an anode (Paragraph 0039); and an electrolytic solution (Paragraph 0039), wherein the cathode includes a lithium-containing compound, the lithium-containing compound includes a plurality of lithium-containing compound particles, each lithium containing compound particle of the plurality of lithium-containing compound particles is a secondary particle (Paragraph 0031) wherein the cathode includes a lithium-containing compound, the lithium-(Claim 6),
the lithium-containing compound includes a central section and a surface section (Abstract discloses a surface and interior section of the lithium oxide compound)
wherein the surface section extends from an uppermost surface of each of the plurality of lithium-containing compound particles to a position at a depth corresponding to 10% of a particle diameter of the corresponding lithium-containing compound particle.(Paragraph 0037)
a molar ratio b1 of manganese (Mn) in the surface section is larger than a molar ratio b2 of Mn in the central section, a molar ratio 1+al of lithium (Li) in the surface section of the secondary particles is smaller than a molar ratio 1+a2 of Li in the central section of the secondary particles, wherein a ratio between the molar ratio b1 of Mn and the molar ratio b2 of Mn satisfies 1<b1/b2<1.4  (Paragraph 0029 discloses the surface portion of the primary particles has a structure in which at least some of the lithium sites in the crystal structure that makes up the interior are occupied by another element, such as manganese. Therefore, the surface section will have a larger concentration of Mn and smaller concentration of Li. Further, claim 1 discloses that the concentration of lithium at the surface portion of the primary particles is no more than 50% and claim 6 discloses that the molar amount of Li in the interior can be from 0.6-1.2. For simplicity, assume the molar amount of Li in the interior is 1. Following this, the molar amount of Li in the surface can be 0.5. The molar amount of Mn in the interior can be from 0 to 0.5 so for simplicity, assume the molar amount is 0.5. Paragraph 0029, again, states that the surface portion of the primary particles has a structure wherein at least 10% (further, 25% and further 50%) of the lithium sites  can be replaced by another element wherein the option of that element can be Mn, in addition to Mn already being in the material (in both the interior and surface). So assuming a molar amount of 0.5 for Mn, 10, 25, and 50% then the amount of Mn in the surface can be 0.55, 0.625, and 0.75 respectively (being that 0.5 of the Li sites can be occupied so the amount of Mn + % of the amount of Li being replaced). The ratio of b1/b2 now would range from 1.1-1.5 which is within the claimed range.),
and a ratio 1+al/1+a2 between the molar ratio 1+al of Li in the surface section and the molar ratio 1+a2 of Li in the central section satisfies 0.5<1+al/1+a2<1 (Paragraph 0029 discloses that most preferably about 50% of the lithium active sites in the surface are replaced.),
Li1+a(MnbCocNi1-b-c)1-aMdO2-e (1) where M is one or more of aluminum (Al), magnesium (Mg), zirconium (Zr), titanium (Ti), banum (Ba), boron (B), silicon (Si), and iron (Fe); and a to e satisfy 0.2<a<0.25, 0.5≤b<0.7, 0≤c<1-b, 0≤d≤1, and O≤e≤1. (Claim 6 discloses LixNi1-yMyO2 wherein 0.6 ≤x≤1.2 and 0.0 ≤y≤0.5. M can consist of one or two elements such as Mn and Co or Al, Ti, or Mg.)
Kurachi discloses 0.6≤x≤1.2 which means that x can be equal to 1.2 but in between 1.2-1.25. However, this is merely an example of ranges that may not overlap but are very close. MPEP 2144.05 I: A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997) (under the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie
However, Kurachi does not specifically teach at least one lithium-containing compound particle of the plurality of lithium-containing compound particles is an oxide containing lithium and transition metal elements, the transition metal elements are in a state of solid solution. Further, Kurachi does not teach Li1+a(MnbCocNi1-b-c)1-aMdO2-e (1) where M is one or more of aluminum (Al), magnesium (Mg), zirconium (Zr), titanium (Ti), banum (Ba), boron (B), silicon (Si), and iron (Fe); and a to e satisfy 0.2<a<0.25, 0.5<b<0.7, 0≤c<1-b, 0≤d≤1, and O≤e≤1.
Shizuka et al. teach methods of making a lithium transition-metal based compound for use in a positive electrode material in a lithium battery (Abstract). Further, the lithium transition metal based compound comprises at least one lithium-containing compound particle of the plurality of lithium-containing compound particles is an oxide containing lithium and transition metal elements, the transition metal elements are in a state of solid solution (Paragraphs 0362-0364 and examples 5, 6, 8, 9 disclose Li/Ni/Mn/Co based cathode materials that involve Li2CO3, Ni(OH)2, Mn3O4, and CoOOH being weighed and mixed which is a solid solution. Further, paragraphs 0362-0364 teach Li1+a(MnbCocNi1-b-c)1-aMdO2-e and 0.5<b<0.7 being that Mn can be between 0.5-0.665.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kurachi with Shizuka in order to improve battery rate and output characteristics.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kurachi with Shizuka in order to improve battery rate and output characteristics.
However, neither Kurachi nor Shizuka teach the metal-based material represented by silicon dioxide, SiOv (0.2<v<1.4).
Fujikawa discloses using SiOv for an anode material (Paragraph 0042 discloses using SiOx (0<x<2)). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Kurachi with the anode material of Fujikawa to improve energy density.ith the n time fo erein the anode contains metal-based material represented by silicon dioxide 
However, neither Kurachi, Shizuka nor Fujikawa teach a conversion section configured to convert electric power supplied from the secondary battery into drive power for an electric vehicle, a drive section configured to operate according to drive power; and a control section configured to control operation of the secondary battery.
Watanabe teach a battery for an electric vehicle comprising a control section configured to control operation of the secondary battery (Abstract). Further, Watanabe teaches a drive power supply having a plurality of storage batteries for supplying an electric energy for at least one external load outside said battery box device to drive the electric vehicle (Claim 6), and a control power supply unit, element 23 which comprises a converter supplying electric energy to the drive power supply 6A (Col.9, lines 57-67)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Kurachi with that of Watanabe to apply the positive electrode to be utilized in an electric vehicle that can be efficiently assembled.

Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurachi (US 2004/0265693 A1) and Shizuka et al. (US 2009/0104530 A1) and further in view of Fujikawa (US 2007/0178376 A1), and further in view of Sato (US 2011/0135991).
Regarding claims 15 and 16, Kurachi, Shizuka, and Fujikawa et al. teach the secondary battery according to claim 1.However, they do not teach wherein the carbon content in the SnCoC is in range from 9.9 mass% to 29.7 mass% and wherein a ratio of contents Co/(Sn+Co) is in range of 20 mass% to 70 mass%.
Sato teaches wherein the carbon content in the SnCoC is in range from 9.9 mass% to 29.7 mass% and wherein a ratio of contents Co/(Sn+Co) is in range of 20 mass% to 70 mass%.(Paragraph 0049)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the anode of Kurachi to include a metal based material that includes a plurality of constituent elements represented by a composition of tin, cobalt, and carbon (SnCoC) as disclosed by Sato in order to obtain high energy density and excellent cycle characteristics.

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurachi (US 2004/0265693 A1) and Shizuka et al. (US 2009/0104530 A1) and further in view of Fujikawa (US 2007/0178376 A1), and further in view of Ishihara (US 2008/0261114 A1).
Regarding claims 17 and 18, the combination of Kurachi, Shizuka, and Fujikawa teach the secondary battery according to claim 1. However, they do not teach wherein the anode includes a composition of tin, cobalt, and iron (Sn+Co+Fe), wherein iron content in the Sn+Co+Fe is in a range from 0.3 mass % to 5.9 mass %; wherein a ratio of contents of (Co+Fe)/(Sn+Co+Fe) is in a range from 26.4 mass % to 48.5 mass % and a ratio of contents of Co/(Co+Fe) is in a range from 9.9 mass % to 79.5 mass %.
Ishihara et al. teach an anode active material contains, as an element, at least tin (Sn), iron (Fe), cobalt (Co), and carbon (C). A total ratio of iron and cobalt to a total of tin, iron, and cobalt is in the range from 26.4 wt % to 48.5 wt %, and a cobalt ratio to a total of iron and cobalt is in the range from 9.9 wt % to 79.5 wt %. (Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the anode of Kurachi with that of Ishihara in order to improve capacity and cycle characteristics.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729